Exhibit — 10.24
 
CONSOLIDATED EBITDA
 
Earnings before interest, taxes, depreciation and amortization, non-cash stock
compensation and payments, non-cash charges that do not result in future cash
obligations, any extraordinary or non recurring gains (losses) and any non-cash
transactions (Consolidated EBITDA) is not intended to present a measure of
performance in accordance with accounting principles generally accepted in the
United States (GAAP). Nor should Consolidated EBITDA be considered as an
alternative to statements of cash flows as a measure of liquidity. Consolidated
EBITDA is included herein as means to measure operating performance that
financial analysts, lenders, investors and other interested parties find to be a
useful tool for analyzing companies.
 
The definition of Consolidated EBITDA is defined in the senior secured
convertible notes as a measurement for meeting the notes covenant requirements.
Consolidated Net Debt is defined as the sum of (a) aggregate stated balance
sheet amount of all Indebtedness of the Company plus or minus (b) any adjustment
required to include the Amended Notes at their face amount rather than fair
value that is used for GAAP presentation, minus (c) the aggregate stated balance
sheet amount of unrestricted cash and cash equivalents of the Company in
accordance with GAAP. For the twelve months ended December 31, 2008, the
quotient of Consolidated Net Debt divided by Consolidated EBITDA, was required
to be not less than 4.50 in order for the Company to be compliant with covenant
requirements of the notes. The Company was in compliance with the required
covenant at December 31, 2008.


E-2



--------------------------------------------------------------------------------



 



The following table reconciles our consolidated net earnings per GAAP to
Consolidated EBITDA:
 

              Twelve Months
      Ended December 31,
      2008    
Consolidated Net Loss
  $ (10,442 )
Any extraordinary or non recurring gains or losses
       
Loss from disposed operations, net of tax
    50  
Write-down of Goodwill and long-lived assets
    3,957  
Gain on sale of subsidiaries
    (2,750 )
Non-cash charges that do not result in future cash obligations
       
Loss from fair value of notes and warrants
    1,104  
Loss from Sale of Fixed Assets
    212  
Non-cash expenses associated with stock compensation expense
    590  
Tax refunds, use of net operating losses to offset taxes or other net tax
benefits
       
Other non-cash charges that do not result in future cash obligations
                 
Adjusted Net Loss before
  $ (7,279 )
Interest Income
    (760 )
Interest Expense
    6,732  
Income tax expense
    216  
Depreciation Expense
    5,494  
Amortization Expense
    835  
Any non-cash transactions
       
Foreign currency losses
    2,366  
Adjustments related to Inventory
    1,089  
Bad Debt Expense
    673  
Hedge or non-hedge derivative adjustments
    —            
Consolidated EBITDA
  $ 9,366            
Other Financial Disclosure Required based on terms of notes:
       
Consolidated Net Interest Expense
  $ 5,972            
Consolidated Net Debt (Total Debt less Cash and Cash Equivalents) at
December 31, 2008
  $ 1,457            
Quotient of Consolidated Net Debt divided by Consolidated EBITDA
    0.16            
Covenant Requirement — not more than
    4.50  
Covenant Status
    PASSED            




E-3